Citation Nr: 1537279	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for patella tendonitis, left knee.

2.  Entitlement to service connection for patella tendonitis, right knee.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to service connection for epididymitis.

9.  Entitlement to service connection for migraines, claimed as headaches.

10.  Entitlement to an initial compensable rating for essential hypertension.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to December 2007, to include a tour of duty in Iraq. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A December 2009 rating decision-in pertinent part, denied all of the service connection claims noted on the title page, as those were the issues to which the Veteran limited his Notice of Disagreement.  See 38 C.F.R. § 20.201 (2015).  A February 2010 rating decision, granted service connection for hypertension with an initial noncompensable rating, and denied a TDIU.  The Veteran perfected an appeal of those determinations.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issues of entitlement to service connection for headaches; hemorrhoids; bilateral knee disorder; and, gastroenteritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The evidence of record does not show a bilateral hearing loss disability as defined for VA benefit purposes.

2.  The preponderance of the evidence of record shows no currently diagnosed chronic sinusitis or allergic rhinitis disorder.

3.  The preponderance of the evidence of record shows no currently diagnosed epididymitis.

4.  The preponderance of the evidence of record shows that the Veteran's hypertension has not manifested with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

5.  The evidence of record is at least in equipoise as to whether the Veteran's PTSD prevents him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2015).

2.  The requirements for entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The requirements for entitlement to service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2015).

4.  The requirements for entitlement to service connection for epididymitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2015).

5.  The requirements for an initial compensable rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.104, DC 7101 (2015).

6.  The requirements for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.3, 4.7, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in August 2009 and January 2010.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In a statement submitted with his Substantive Appeal (VA Form 9), the Veteran asserted that the RO had not considered VA outpatient records dated after 2011.  As noted in the Supplemental Statement of the Case (SSOC), the RO obtained those records and considered them.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §1131; 38 C.F.R. § 3.303.
  
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

In addition to the general requirements noted earlier, organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

Analysis

In light of the circumstances of the Veteran's active service, VA properly conceded in-service noise exposure.  The September 2009 audio examination report reflects that the audiometric revealed the Veteran's hearing to manifest as follows: right ear: 500 Hz, 5 dB; 1000 Hz, 0 db; 2000 Hz, 0 dB; 3000 Hz, 5 dB; 4000 Hz, 10 dB; left ear: 500 Hz, 10 dB, 1000 Hz, 0 dB; 2000 Hz, 0 dB; 3000 Hz, 5 dB; 4000 Hz, 15 dB. 
Speech recognition scores using the Maryland CNC Word List was 94% in both ears.  The examiner noted that the test results were reliable, and that the Veteran's hearing was within normal limits.

In the absence of a hearing loss disability that meets the criteria for VA disability, the Board is constrained to deny the claim.  38 C.F.R. §§ 3.303, 3.385.

Sinusitis, Allergic Rhinitis, Epididymitis

Applicable Legal Requirements

The general legal requirements for service connection noted earlier are incorporated here by reference. In addition, "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis
 
Sinusitis

The service treatment records note the Veteran's treatment for sinusitis.  The September 2007 Report of Medical Examination For Separation, however, reflects that his head, throat, nose, and ears were assessed as normal.  The September 2009 nose and sinus examination report reflects that the Veteran reported a multi-year history of sinus trouble characterized by nasal drainage, blockage, congestion and discomfort.  The Veteran reported further that his symptoms occurred at all times of the year.  He denied any swellings or abnormalities over the paranasal sinus structures and face.

Physical examination revealed the external nasal and paranasal sinus structures to be within normal limits.  Internally, the septum was very mildly deviated, and the turbinates were mildly to moderately hyperemic.  The examiner noted that there were not any polyps or infectious drainage visible.  The paranasal sinus x-rays were reviewed and read as negative, except for absence of the right frontal sinus and hypoplastic development of the left frontal sinus.  The examiner noted that no evidence of sinusitis was found.  Instead, the examiner opined that the Veteran has chronic allergic vasomotor rhinitis with associated mild deviation of the nasal septum.

Another sinus examination was conducted in October 2012.  Again, the examiner opined that there was no clinical or radiologic evidence of sinus disease or chronic
allergic rhinitis, as the Veteran's nasal structures were all normal except for a very
mild septal deviation that was not clinically significant.  The examiner noted further that the Veteran's recurrent symptoms were due to his food allergy, which the Board addresses later in this decision.

Although the service treatment records note treatment for sinusitis, the VA examiner opined that the Veteran's symptoms were not due to sinusitis, as the objective evidence on clinical examination revealed no evidence of sinusitis.  Hence, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Allergic Rhinitis

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a pre- existing disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  38 C.F.R. § 3.380.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Id.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Id.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  Id.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.

The Veteran noted an allergy to bananas on his September 2005 Report of Medical history for his examination at enlistment,  He denied any respiratory symptoms.  The September 2005 Report of Medical Examination For Enlistment, however, reflects no indication of the banana allergy.  Hence, the Veteran is deemed to have been in sound condition.  38 C.F.R. §§ 3.304, 3.306.  

On his September 2007 Report of Medical History for his examination at separation, the Veteran again noted his allergy to bananas, and the examiner noted no current symptoms.  The September 2007 Report of Medical Examination For Separation reflects that the Veteran's sinuses, nose, mouth, and throat were assessed as normal.

The October 2012 examination report reflects the examiner opined that there was no clinical or radiologic evidence of chronic allergic rhinitis.  The examiner noted that it was not uncommon for someone with a severe food allergy to experience nasal congestion with a reaction to eating the specific food, in the Veteran's case, bananas.  That, however, did not constitute a nasal allergy problem, and is part of general total body reaction to the specific food.  The examiner opined further that the Veteran's food allergy to bananas was not related to any in-service problem, and it was not aggravated by his military service.  The examiner's stated rationale was the fact that there were no current findings of allergic rhinitis.

The Board finds that the preponderance of the evidence of record shows that the Veteran's allergic reaction is triggered by his eating a specific food, bananas.  The examiner noted that there is no ongoing chronic allergic rhinitis disorder apart from the allergy to bananas.  Thus, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Epididymitis

The service treatment records note the Veteran's treatment for epididymitis.  A June 2006 testicular ultrasound revealed epididymitis.  The September 2007 Report of Medical Examination For Separation reflects that the Veteran's external genitalia were assessed as normal.  The August 2009 digestive examination report reflects that the examiner noted the Veteran's in-service treatment for epididymitis, and that the Veteran was treated conservatively without recurrence.

Physical examination revealed the external genitalia as normal adult male.  The testes were descended bilaterally and were normal to palpation.  The examiner opined that there was no current evidence of epididymitis.

The Board notes the fact of the Veteran's treatment for epididymitis in service, but the evidence of record reveals no current chronic epididymitis, as noted in the August 2009 examination report.  Hence, the Board is constrained to find that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999); 38 U.S.C.A. § 5107.

Increased Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, for initial ratings of disabilities, the Veteran is entitled to a staged rating for any part of the rating period where either disability manifested with greater severity.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

Hypertension is evaluated under 38 C.F.R. § 4.104, DC 7101.  Those criteria provide for a 60-percent rating for diastolic pressure predominantly 130 or more and a 40-percent disability rating for diastolic pressure predominantly 120 or more.  A 20-percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10-percent disability rating is warranted for diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.

The Board agrees with the RO's determination that, while the Veteran has manifested with isolated diastolic pressure readings of 100 or more, and systolic of 160 or more, that has not been the predominant level of his hypertension.  His VA outpatient records related to various clinic visits for the period March to September 2009 reflect that even before he was placed on medication, his readings were not predominantly 100 or more.  Specifically, March 2009, 165/97; April 2009, 145/103; August 2009, 138/97; and, September 2009 143/96.  As is readily apparent, his systolic readings did not approach 160.  Further, as noted in the SSOC, the Veteran's blood pressure readings were predominantly in the 90s for his diastolic pressure, and less than 160 for his systolic pressure for the period February 2009 to July 2014.

During that period, there were five instances where the Veteran's systolic pressure was 160 or higher, and four instances where his diastolic pressure was 100 or more.  The Board notes further, that on most occasions of those high readings, there were multiple readings within minutes of each other on the same day.  In light of the medical evidence of record, the Board finds that the Veteran's hypertension did not more nearly approximate systolic pressure predominantly 160 or more, or diastolic pressure predominantly 100 or more.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.31.

The Veteran has based his argument for a compensable rating solely on the medical evidence of record as concerns his blood pressure readings.  He has not asserted any symptoms not contemplated by the rating criteria for hypertension.  Thus, the Veteran's hypertension disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the examination report reflects that the examiner opined that the Veteran's hypertension did not impact his ability to work.  In the absence of an exceptional disability picture, there is no factual basis for referral for a compensable rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

TDIU

In order to establish entitlement to a TDIU, there must be service connected impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the Veteran's service connected-disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Analysis

The February 2010 rating decision reflects the Veteran's total combined rating is 70 percent.  Hence, he is eligible for consideration under the schedular criteria.  38 C.F.R. § 4.16(a).  Service connection is in effect for PTSD, currently evaluated as 70 percent disabling and tinnitus, currently evaluated as 10 percent disabling, for the combined rating of 70 percent.  See 38 C.F.R. § 4.25.

The August 2009 PTSD examination report reflects that the Veteran reported that he dropped out of school after eight years because he disagreed with the basic education philosophy.  He reported further that he obtained his GED at age 17, and he completed 62 credit hours at a trade college in welding prior to his entry into active service.  The examination report reflects that the Veteran had lost seven days from work over a four-month period, and that he had been fired from three jobs.  He reported that his attitude and emotional state while employed was irritable, anger outbursts, and he was unable to concentrate and made frequent mistakes.  The examiner indicated that PTSD moderately disrupted the Veteran's occupational functioning; not being able to focus or concentrate long enough to complete everyday tasks, angry outbursts and missing days.  The Veteran was also noted to have "a lot of trouble" getting along with other people in social settings and was not able to build or maintain satisfactory interpersonal relationships with family.  

The February 2010 rating decision reflects that the RO placed significant emphasis on the fact that the Veteran's medical records noted his reports of having been fired from three or four jobs, whereas he noted only one previous job on his formal claim for individual unemployability.  Further, the RO sent him a letter that requested additional evidence, and he did not respond.  The Board recognizes the RO's concern, but-on the other hand, reviewing officials must still focus on the occupational impairment due to the PTSD.  The Board also notes that the Veteran's last employer of record did not return the VA Form 21-4192, which requested information from employers.  Instead, the employer indicated on the RO cover letter via a rubber stamp that the Veteran was terminated.  No further details were provided.  Hence, there is no evidence that contradicts the Veteran's reports that he was fired due to interpersonal conflict on the job.

The examiner at the September 2009 examination assessed the Veteran's symptoms as moderately severe and assigned Axis V Global Assessment of Functioning (GAF) 55.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 55 is midway of the range 51 to 60, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or, moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Of particular interest to the Board is the examiner's assessment of the Veteran's alcohol and marijuana abuse.  The examination report reflects that the examiner included PTSD, alcohol abuse and marijuana abuse in Axis I.  Yet, the examiner noted that PTSD was the only condition the Veteran has.  The examiner opined further that, at the time of the examination, it was not possible to separate the effects of the PTSD from the co-occurring disorders like alcohol abuse and marijuana abuse on the Veteran's functioning, because those substance abuses had their onset after PTSD, and clearly was a means of coping with the symptoms of PTSD.  Then the examiner noted that substance abuse was not a factor in the Veteran s condition.

The examiner's assessment is inconsistent on its face.  Nonetheless, the Board finds it is sufficient to relieve the Veteran of the application of  38 C.F.R. § 3.301(c)(3), as the examiner noted that it was clear that the Veteran used alcohol and marihuana as a means of coping with his PTSD.  Further, since the examiner opined that he could not separate out the associated symptoms, they are all deemed to be part and parcel of the Veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. §§ 3.102, 4.3.

Although assessed as moderate, the examiner noted the Veteran's difficulty with interacting with others and concentrating and focusing well enough to accomplish everyday tasks.  The Board also notes the evidence that notes the Veteran's increasing isolating tendencies and the anxiety component of his PTSD.  There is evidence of at least one termination.  Further, the Veteran's substance abuse impacts his potential reliability as an employee.  Thus, the Board finds the evidence is at least in equipoise as to the Veteran's inability to obtain and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.3, 4.10, 4.16.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to an initial compensable rating for essential hypertension is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The examination reports related to the Veteran's headaches, hemorrhoids, and gastroenteritis note the Veteran's reports of symptoms that had their onset in service and have continued since.  The examination report notes the Veteran's extensive history of headaches, but the examiner only addressed whether they were related to his hypertension.  Direct service connection on the basis of the continuous nature of the headaches was not addressed.  The general examination report notes the Veteran's reports of bloody stools and frequent diarrhea, but the examiner noted a nexus opinion could not be offered except via speculation.  The service treatment records note the presence of an external thrombosed hemorrhoid.  The examiner opined that there were no hemorrhoids because none were detected via palpation.  In light of the Veteran's history, a colonoscopy appears indicated-if the Veteran is willing to consent.

As noted in the Introduction, the Veteran served a tour in Iraq.  Hence, he is eligible for consideration under 38 C.F.R. § 3.317.  Although a September 2009 examination report reflects that the Veteran did not meet the criteria for chronic fatigue syndrome, the RO did not request an assessment of whether the Veteran meets the criteria for an undiagnosed illness.  The Board notes the fact that the history of the right knee disorder is musculoskeletal in nature, and that the Veteran injured it prior to his entry into active service.  Nonetheless, he also reports left knee pain.  Combined with the unexplained diarrhea and joint pain, the Veteran should be assessed for an undiagnosed illness or a medically unexplained Multi-Symptom illness.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall arrange an appropriate VA examination of the Veteran to determine whether the Veteran has internal hemorrhoids.  All appropriate tests should be conducted.  As hemorrhoids is a recurrent condition, the examiner should still examine for the presence of hemorrhoids.

2.  Return the file to the examiner who conducted the headaches/neurological examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran has a separate headaches disorder that had its onset in active service or is otherwise causally connected to active service?

Inform the examiner that the Veteran's lay reports must be considered, and that the absence of treatment is not a sufficient basis for a negative nexus opinion.  The examiner must provide a full explanation and rationale for any opinion rendered.  If the examiner advises that the requested opinion cannot be provided, the reason why must be provided, to include what additional information is needed to provide the requested opinion.

In the event the examiner who conducted the prior examination(s) is no longer available, refer the claims file to an equally qualified examiner.

Should the substitute examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.

3.  After the above is complete, the AOJ shall arrange an examination by an appropriate examiner to determine if there is at least a 50-percent probability that the Veteran's gastrointestinal symptoms, to include frequent diarrhea, fatigue, and joint pain, meet the criteria for an undiagnosed illness or medically unexplained Multi-Symptom illness.  The examiner must provide a full explanation of all findings and opinions.

4.  After completion of all of the above, the AOJ shall re-adjudicate the claims on appeal de novo.  If the decision remains in any way adverse to the Veteran, he and his representative, if any, should be provided with a SSOC.  Afterwards, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


